1    Serita Rios, SBN# 246568
     Law Office of Serita Rios
2    2014 Tulare Street, Suite 600
     Fresno, California 93721
3    Telephone (559) 224-1800
     Facsimile (559) 224-1806
4    serita@seritarioslaw.com
5
     Attorney for Defendant LUIS JAVIER MERANCIO
6

7

8
                                 UNITED STATES DISTRICT COURT
9
                                EASTERN DISTRICT OF CALIFORNIA
10

11
     THE UNITED STATES OF AMERICA,                  )      Case No. 1:19-CR-00220-NONE-SKO
12                                                  )
                              Plaintiff,            )      STIPULATION AND ORDER TO
13                                                  )      CONTINUE STATUS CONFERENCE
                    vs.                             )      HEARING AND ORDER
14                                                  )
     LUIS JAVIER MERANCIO,                          )
15                                                  )      Date: March 30, 2020
                              Defendant.            )      Time: 8:30 a.m.
16                                                  )      Court: Hon. Sheila K. Oberto
                                                    )
17

18                                           STIPULATION
19
            The defendant, LUIS JAVIER MERANCIO, by and through his counsel, Serita Rios,
20
     and the United States of America, by and through its counsel, Assistant United States Attorney
21
     Stephanie Stokman, hereby stipulate as follows:
22

23          1.      By previous order, this matter was set for a status conference hearing on March

24   30, 2020, at 1:00 p.m.
25
            2.      By this stipulation, the parties move to continue the status conference hearing
26
     until June 29, 2020. and to exclude time between March 30, 2020, and June 29, 2020., under 18
27

28
     U.S.C. §§3161(h)(7)(A) and 3161 (h)(7)(B)(i)(ii) and (iv).

            3.      The parties agree and stipulate, and request the Court find the following:



                                                     -1-
1                   a.      Defense counsel for Mr. Merancio is still in the process of reviewing
2
     discovery and conducting investigation.
3
                    b.      Additionally, defense counsel has requested additional items of discovery
4

5
     from the U.S. Attorney’s Office which are still pending.

6                   c.      Based on the above-stated findings, the ends of justice served by
7
     continuing the case as requested outweigh the interest of the public and the defendant in a trial
8
     within the original date prescribed by the Speedy Trial Act.
9
                    d.      For the purposes of computing time under the Speedy Trial Act, 18
10

11   U.S.C. §3161, et seq. within which trial must commence, the time period of March 30, 2020, to

12   June 29, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C. §§3161(h)(7)(A) and
13
     3161 (h)(7)(B)(i)(ii) and (iv) because it results from a continuance granted by the Court at the
14
     parties’ request on the basis of the Court’s finding that the ends of justice served by taking such
15
     action outweigh the best interest of the public and the defendant in a speedy trial.
16

17
            4.     Nothing in this stipulation and order shall preclude a finding that other provisions
18
     of the Speedy Trial Act dictate the additional time periods are excludable from the period
19
     within which a trial must commence.
20

21          IT IS SO STIPULATED.

22          Dated: March 16, 2020
                                                            /s/ SERITA RIOS
23
                                                            _____________________
24                                                          Serita Rios
                                                            Attorney for Defendant
25

26
            Dated: March 16, 2020

27                                                          /s/ STEPHANIE STOKMAN
                                                            _______________________
28                                                          STEPHANIE STOKMAN
                                                            Assistant United States Attorney



                                                      -2-
1
     IT IS SO ORDERED.
2

3    Dated:   March 16, 2020           /s/   Sheila K. Oberto     .
4                                UNITED STATES MAGISTRATE JUDGE

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                               -3-
